BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 ANNOUNCEMENT TO THE MARKET BRF S.A. (" Company ") (BM&FBovespa: BRFS3; NYSE: BRFS), pursuant to the article 12, of CVM Instruction 358, of January 3, 2002, announces that it has received a notification of Caixa de Previdência dos Funcionários do Banco do Brasil – PREVI, closed complementary welfare entity, registered with the CNPJ/MF No. 33.754.482/0001-24, located at Praia de Botafogo, nº 501, 3 rd e 4 th floors, Botafogo, Rio de Janeiro/RJ (“ PREVI ”), informing about the reduction of its shareholding in the Company, on February 1 st , 2016, due to the sale of its shares in the stock market. Therefore, PREVI has reduced its participation in common shares of the Company from 10.01047% to 9.98926%, modifying its shareholding to 87.153.652 common shares issued by the Company. PREVI also stated that, as a result of the above mentioned reduction of its participation in the Company, it does not aim to change the control or the management structure of the Company. The original of the notification is filed at the Company’s headquarters. São Paulo, February 16, 2016. Augusto Ribeiro Júnior Chief Financial and Investor Relations Officer
